TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 14, 2020



                                      NO. 03-18-00569-CR


                                    Kevin Ratliff, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 424TH DISTRICT COURT OF LLANO COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE BAKER
          CONCURRING AND DISSENTING OPINION BY JUSTICE KELLY




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgments. Therefore, the Court affirms the trial court’s judgments of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.